DETAILED ACTION
Claims 1, 3 – 6, 9 - 20 of U.S. Application No. 16982969 filed on 9/21/2020 are presented for examination. Claims 2, 7-8, and 21 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number (210).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim dependency
The Examiner notes that the dependency of claims 4, 6, 19, and 20 is inappropriate. Claim 4 depends on cancelled claim 2, claim 4 recites the metallic conductive component which has antecedent basis only in claim 3. For examination purposes, the examiner will examine claim 4 as it depend on claim 3.
Claim 6 depends on claim 5, claim 6 recites the non-metallic conductive component which has antecedent basis only in claim 5. For examination purposes, the examiner will examine claim 6 as if it depend on claim 5.
Claim 19 which is a method claim, depends on claim 15 which is in a different set of claims, claim 15 is a product claim. For examination purposes, the examiner will examine claim 19 as if it depend on claim 18, claim 18 is an independent method claim.
Claim 19 is also a method claim, for examination purposes, the examiner will examine claim 20 as if it depend on claim 19 the same it was before the preliminary amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 12-13, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota Shigeki (JP 2008206347; Hereinafter, “Ota”).
Regarding claim 1: Ota discloses a rotor assembly (fig. 3-4) for a DC motor (title), the rotor assembly comprising: a rotor (armature 26) having a rotor shaft (23); a commutator (27) mounted to the rotor shaft (23); and a varistor (50) connected to the commutator (27) via an electrically-conductive solderless fixing means (conductive adhesive 51), wherein the electrically-conductive solderless fixing means (51) comprises electrically-conductive adhesive (51; para [0033]).

    PNG
    media_image1.png
    841
    1331
    media_image1.png
    Greyscale

Regarding claim 9/1: Ota disclose the limitations of claim 1 and Ota further discloses that the varistor (50) is provided as a looped element (looped is understood as “annular” or closed circle) around the commutator (27).
Regarding claim 12/1: Ota disclose the limitations of claim 1 and Ota further discloses that the electrically-conductive solderless fixing means (51) bridges an air gap between the commutator (28) and the varistor (50; fig. 3-4).
Regarding claim 13/1: Ota disclose the limitations of claim 1 and Ota further discloses that a support element (29) mounted at or adjacent to the commutator (27), the support element (29) providing a mounting surface for the electrically-conductive solderless fixing means (51; fig. 3-4).
Regarding claim 17/1: Ota disclose the limitations of claim 1 and Ota further discloses a DC motor (16) comprising a stator (21, 22), at least one brush (30), and a rotor assembly (26).
Regarding claim 18/1: Ota disclose a method of forming a rotor assembly (26) for a DC motor (16), the method comprising the steps of: 
a) providing a rotor having a rotor shaft (23), and a commutator (27) mounted to the rotor shaft (23); and 
b) connecting a varistor (50) to the commutator (27) via an electrically-conductive solderless fixing means (51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 4, 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Itakura et al. (JPH09140103; Hereinafter, “Itakura”).
Regarding claim 3/1, and 4/3/1: Ota discloses the limitations of claim 1 and but does not disclose that the electrically-conductive adhesive comprises a metallic conductive component. The metallic conductive component comprises silver and/or nickel.
Itakura discloses a DC motor wherein the electrically-conductive adhesive (7) comprises a metallic conductive component (epoxy resin and silver; page 1 of the English translation, line 22-25). The metallic conductive component comprises silver (Epoxy and silver; page 1, lines 22-25) and/or nickel.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the electrically-conductive adhesive to comprise a metallic conductive component, the metallic conductive component comprises silver and/or nickel as disclose by Itakura to increase the conductivity of the conductive adhesive since Silver has the highest metal electrical conductivity.
Regarding claim 14/1: Ota discloses the limitations of claim 1 but does not disclose that the electrically-conductive solderless fixing means comprises a flowable fixing material.
Itakura discloses electrically-conductive solderless fixing means (7) comprises a flowable fixing material (Epoxy-silver; epoxies are known and commercially available as liquids).

Regarding claim 15/1: Ota discloses the limitations of claim 1 but does not disclose that the electrically-conductive solderless fixing means comprises a curable material.
Itakura discloses electrically-conductive solderless fixing means comprises a curable material (epoxy).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the electrically-conductive solderless fixing means of the DC motor of Ota to comprise a curable material as disclosed by Itakura to secure the electrical connections of the varistor to the commutator.
Regarding claim 16/1: Ota discloses the limitations of claim 1 but does not disclose that the electrically-conductive solderless fixing means comprises a non-reversibly-applicable fixing means.
Itakura discloses an electrically-conductive solderless fixing means comprises a non-reversibly-applicable fixing means (Epoxy which is generally known to be solid when cured and not reversible).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the .
Claims 5 – 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Choi et al. (US 20160319165; Hereinafter, “Choi”).
Regarding claim 5/1, and 6/5/1: Ota discloses the limitations of claim 1 and but does not disclose that the electrically-conductive adhesive comprises a non-metallic conductive component. The non- metallic conductive component comprises graphite, graphene, and/or carbon nanotubes.
Choi discloses an electrically-conductive adhesive (20) comprises a non-metallic conductive component (nickel coated graphite; para [0036]). The non- metallic conductive component comprises graphite (nickel coated graphite; para [0036]), graphene, and/or carbon nanotubes.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the electrically-conductive adhesive to comprise the electrically-conductive adhesive comprises a non-metallic conductive component. The non- metallic conductive component comprises graphite, graphene, and/or carbon nanotubes as disclose by Choi to decrease the cost of the motor since carbons materials such as graphite are plentiful and cheap.
Regarding claim 10/6/5/1: Ota in view of Choi discloses the limitations of claim 6 and Ota further discloses that a plurality of electrodes (the parts of the varistor 50 having the conductive adhesive 51, and in electrical contact with the commutator .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Choi et al. as applied to claim 6 above and in further view of Law Lucux (GB 2389242; hereinafter, “Law”).
Regarding claim 11/6/5/1: Ota in view of Choi discloses the limitations of claim 6 but Ota does not discloses a plurality of electrodes of the varistor are provided on an opposite surface to a rotor-facing surface of the varistor.
Law discloses a plurality of electrodes (24) of the varistor (varistor holding substrate 23, 25) are provided on an opposite surface to a rotor-facing surface (fig. 1) of the varistor (23, 25).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have reoriented the varistor o the motor of Ota in view of Choi to be provided on an opposite surface to a rotor-facing surface of the varistor as disclose by Law to ease the maintenance of the motor should issues arises.
Claims 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Bluem Gregory (WO 9743352; hereinafter, “Gregory”).
Regarding claim 19/18, and 20/19/18: Ota discloses the limitations of claim 18 but does not disclose that the electrically-conductive solderless fixing means is provided as an electrically-conductive adhesive, the electrically-conductive adhesive being applied using any one of: dispensing the electrically-conductive adhesive via an adhesive dispenser; screen printing of the electrically-conductive adhesive; 3D printing 
Gregory discloses electrically-conductive adhesive, the electrically-conductive adhesive being applied using screen printing (abstract) of the electrically-conductive adhesive, the electrically-conductive adhesive is cured using heat curing (abstract).

    PNG
    media_image2.png
    286
    838
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the conductive adhesive to manufacture the motor of Ota using screen printing and also to have used heat curing to cure the conductive adhesive as disclosed by Gregory to since such methods are known for its reliability, and precision.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832